Citation Nr: 1450975	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-18 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, and if so, whether service connection is warranted.
 
2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, including as secondary to the service-connected PTSD or secondary to in-service herbicide exposure.

3.  Entitlement to service connection for hypertension, including as secondary to the service-connected PTSD.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected PTSD.



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office located in Atlanta, Georgia.  

The Veteran provided testimony at a Board videoconference hearing in October 2012 before the undersigned.  The hearing transcript is within the claims files.  The record before the Board also consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

A claim of entitlement to a TDIU was adjudicated and denied in an August 2010 rating decision, after which, the Veteran did not perfect an appeal.  The Board finds that the evidence of record submitted since August 2010, particularly the July 2012 Vocational Assessment added to the record in June 2013, reasonably raises the issue of entitlement to TDIU due to the Veteran's PTSD, the initial rating for which is on appeal.  As such, a claim of entitlement to TDIU is properly before the Board and it will be addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to service connection for a respiratory disorder, diabetes mellitus and hypertension, entitlement to an increased initial rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Rating decisions in April 2004 and December 2005 denied service connection for a respiratory disorder and for diabetes mellitus.  The Veteran did not file a notice of disagreement as to either determination. 

2.  Evidence received since the December 2005 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for a respiratory disorder and for diabetes mellitus.


CONCLUSION OF LAW

1.  New and material evidence has been submitted since the December 2005 rating decision, and the Veteran's claim for service connection for a respiratory disorder is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has been submitted since the December 2005 rating decision, and the Veteran's claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for a respiratory disorder, and for diabetes mellitus, on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran's claims for service connection for a respiratory disorder and for diabetes mellitus were initially denied by way of an April 2004 rating decision, and then the claims were again denied in December 2005.  In both rating decisions, the RO found that there was no evidence of a current respiratory disorder for which service connection could be awarded.  As to diabetes mellitus, the RO found no evidence of in-service herbicide exposure, as well as no evidence of the existence of diabetes mellitus.  The Veteran at no time indicated any disagreement with either decision rendered.  Because no indication of disagreement with the most recent rating decision was ever received, this December 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  The Veteran filed a statement in September 2006 requesting service connection for respiratory problems and for diabetes mellitus.  An October 2007 rating decision found no new and material evidence was received to reopen the claim for service connection for a respiratory disorder and a June 2009 rating decision found no new and material was received to reopen the claim for diabetes mellitus.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence of record at the time of the December 2005 rating decision consisted of the Veteran's claim, service treatment records, and very few post-service private clinical records dated in 2003 and 2005, which show the presence of diabetes mellitus.  The service treatment records show that the Veteran sought treatment several times related to sore throat, sought treatment for sore throat, cough and congestion in February 1971, and underwent tonsillectomy in March 1972, after which he was followed in the ear, nose and throat (ENT) clinic.  On discharge, the January 1973 examination notes a history of chronic sinusitis.  No post-service medical evidence related to a respiratory disorder was of record in December 2005.   

Evidence added to the record since December 2005 includes VA clinical records dated from 2005 to the present showing treatment for diabetes mellitus and allergy symptoms, as well as private clinical records from 2006 to the present, which included documented treatment with an ENT specialist for symptoms such as chronic cough and chronic allergic rhinitis.  The Veteran submitted the ENT records as evidence related to his respiratory disorder claim.  Also added to the record since December 2005 is the Veteran's October 2012 Board hearing testimony, which includes discussion of his chronic cough, which he characterized as bronchitis.  Further, in September 2012, the Veteran's representative submitted a statement referencing a VA Puget Sound Health Care System study suggesting that veterans with PTSD have an increased risk of developing diabetes, due to a stress response causing widespread inflammation throughout the body and lower sensitivity to the blood-sugar regulating hormone, insulin.

The Board finds the VA and private findings showing the existence of current diabetes mellitus and respiratory symptoms such as chronic cough and allergic rhinitis, combined with both the representative's summary of findings related to a causal connection between diabetes and PTSD, as well as the already present in-service records related to chronic cough and sinusitis and tonsillitis, is new and material evidence sufficient to reopen these service connection claims.  The records and lay statements are new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claims, especially when considered contemporaneous to the evidence already of record.  

The Board recognizes that, for purposes of reopening the Veteran's claim, lay statements serve as credible evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Thus, the lay testimony provided at the October 2012 hearing, as well as the representative's September 2012 statement suggesting a potential causal connection between diabetes and PTSD, when considered contemporaneously with the Veteran's record, is material evidence.  Because the new evidence suggests the potential for a causal connection to exist between a current respiratory disorder and the Veteran's active service, as well as between current diabetes mellitus and the service-connected PTSD, the Board finds the evidence submitted since the December 2005 rating decision to be both new and material.  

Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a respiratory disorder, and for diabetes mellitus.  In determining that the evidence submitted since the December 2005 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claims were reopened, reasonably result in the substantiation of the claims with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a respiratory disorder is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus is reopened and, to this extent only, the appeal is granted.


REMAND

While the Board regrets any additional delay, a remand is necessary in order for the Veteran to be afforded due process with regard to all claims remaining on appeal.  

Service Connection for a Respiratory Disorder

The Veteran has not been provided a VA examination for his claim for service connection for a respiratory disorder.  As noted in the decision, above, during service the Veteran was treated related to chronic cough and sinusitis, to include tonsillectomy and follow up in the ENT clinic throughout service.  Post-service treatment records show that the Veteran is treated by a private ENT clinician for symptoms such as chronic allergic rhinitis, chronic cough, and, according to the Veteran and his representative, chronic sinusitis and bronchitis.  The Veteran alleges these to be the respiratory disorder he is claiming, and that the disorder initially manifested during service and has existed ever since.  Despite the existence of recorded symptoms during service and following service, the Veteran was not afforded a VA examination as to this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA  must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, based upon the evidence noted, above, the Board finds that at present the evidence exists to warrant a VA examination.  The Board, therefore, finds that a remand is necessary in order to afford the Veteran a VA examination to assess the nature and etiology of any current respiratory disorder.

Service Connection for Diabetes Mellitus

Initially, the Board notes that the Veteran first claimed service connection for diabetes mellitus due to in-service herbicide exposure, but more recently, by way of his representative in September 2012, alleged that his diabetes manifested as a result of a stress reaction caused by his service-connected PTSD.  On remand, the RO must, therefore, provide the Veteran with notice as to how to establish this claim on a secondary basis.  38 C.F.R. § 3.159(b) (2014).

Further, the Veteran has not been afforded VA examination to assess the etiology of his currently diagnosed diabetes mellitus, to include an opinion as to whether it was as likely as not caused by a stress reaction related to the service-connected PTSD.  In particular, the Veteran's representative in September 2012 referenced a VA Puget Sound Health Care System study which suggested that veterans with PTSD have an increased risk of developing diabetes, due to a stress response causing widespread inflammation throughout the body and lower sensitivity to the blood-sugar regulating hormone, insulin.  The Veteran's diabetes claim should be remanded for VA examination, to include an assessment by a VA examiner of the referenced VA study and a determination as to the likelihood that the Veteran's service-connected PTSD has caused or aggravated his diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for Hypertension

The Veteran claims that his hypertension was caused by service-connected disability.  Initially, he claimed the hypertension was caused or aggravated by the claimed diabetes mellitus.  To this extent, the Board finds the two issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, the hypertension claim must be held in abeyance until the matter of whether service connection for diabetes mellitus is warranted is resolved.

In the alternative, the Veteran, during his October 2012 hearing, as well as by way of a September 2012 statement from his representative, has suggested that his hypertension was caused or aggravated by his already service-connected PTSD.  In particular, the Veteran contends that his stress level is increased due to his PTSD, which impacts his blood pressure and has either caused or is aggravating his hypertension.  To date, however, the Veteran has not been afforded a VA examination related to his claim for service connection for hypertension.  Because the medical record clearly establishes the existence of hypertension, the Board finds that remand is necessary in order for a competent medical professional to determine the cause of the hypertension and to determine whether any other condition is worsening the hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Initial Rating in Excess of 30 percent for PTSD

The Veteran's most recent VA examination related to the severity of his PTSD was in March 2010, more than four years ago.  Further, at his October 2012 hearing, he described a worsening of his disability since that examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Thus, this claim must be remanded as a new VA examination is warranted to assess the current severity of the Veteran's service-connected PTSD.

TDIU

In June 2013, the Veteran's representative submitted a July 2012 Vocational Evaluation report in which a Vocational Rehabilitation Consultant opined the Veteran is 100 percent unemployable due to the symptoms of his service-connected PTSD.  The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the claim of entitlement to an initial rating in excess of 30 percent for PTSD, captioned above.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Again, generally, all issues inextricably intertwined with other issues on appeal are to be identified and developed prior to appellate review.  Harris, 1 Vet. App. 180.  As the issue of entitlement to TDIU is intertwined with the claim of entitlement to an initial rating in excess of 30 percent for PTSD, the claim is remanded to the RO in accordance with the holding in Harris for development.

All Claims

On remand, prior to any examination, VA must also assist the Veteran in obtaining relevant outstanding medical records related to his treatment of all claimed disabilities.  38 C.F.R. § 3.159(c) (2014).

Finally, since the March and April 2010 statements of the case, additional records were received by the Veteran's representative in July 2013.  The representative, however, did not include a waiver of the Veteran's right to have the newly submitted evidence considered by the originating agency, nor is there any other waiver of such consideration of record.  At the time of the Veteran's hearing, the representative did indicate that this evidence was forthcoming, but did not waive RO consideration at that time.  Therefore, the Board has no choice but to remand these issues for such consideration.  See 38 C.F.R. § 20.1304 (2014).

Accordingly, these matters are REMANDED to the RO for the following actions:

1.  Afford the Veteran all appropriate notice as to the evidence necessary to establish service connection, particularly the evidence necessary to establish service connection for diabetes mellitus on a secondary basis as this disability is now claimed as secondary to the service-connected PTSD.

2.  Obtain relevant prior and ongoing VA treatment records related to the Veteran's treatment of his claimed disabilities, and assist the Veteran in obtaining prior and ongoing private treatment records related to his claimed disabilities.  The RO must ensure the record is complete dating since the Veteran's separation from service.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination to determine the nature and etiology of any current respiratory disorder, to include any respiratory disorder that may be manifested by chronic cough, sinusitis or allergic rhinitis.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the paper claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide diagnoses of any and all current respiratory disorders.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed disorder is caused by or the result of any aspect of the Veteran's active service, to include the noted treatment for chronic cough and sinusitis, or tonsillitis and follow up ENT treatment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Once the record is developed to the extent possible, afford the Veteran a VA diabetes mellitus examination to determine the etiology of any currently diagnosed diabetes mellitus.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the paper claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran' currently diagnosed diabetes is caused by or the result of any aspect of the Veteran's active service, or caused or aggravated by any service-connected disability.  The examiner should discuss the Veteran's contention, by way of his representative's September 2012 statement, that a VA Puget Sound Healthcare System study suggests a causal connection between diabetes and PTSD due to a stress response that could contribute to widespread inflammation in the body and lower sensitivity to insulin, leading to diabetes.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Once the record is developed to the extent possible, afford the Veteran a VA hypertension examination to determine the etiology of any currently diagnosed hypertension.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the paper claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran' currently diagnosed hypertension is caused by or the result of any aspect of the Veteran's active service, or caused or aggravated by any service-connected disability.  The examiner should discuss the Veteran's contention that increased stress caused by his service-connected PTSD has either caused or aggravated his hypertension.  If the hypertension is due to or aggravated by the claimed diabetes mellitus, the examiner should also state that determination in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Once the record is developed to the extent possible, the Veteran should be afforded VA examination for the purpose of determining the severity of his PTSD.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the paper claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

In addition to thoroughly reporting the current symptoms and severity of the Veteran's PTSD, the examiner should also provide an opinion concerning the impact of the PTSD on the Veteran's ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of each scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  After the above development has been completed, the RO should readjudicate the issues on appeal.  The RO must also adjudicate the claim of entitlement to TDIU due to the service-connected PTSD.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


